Citation Nr: 0924738	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for right eye vision 
loss.

2.  Entitlement to service connection for left eye vision 
loss.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active duty service from June 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Denver Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2007, the Board remanded the claim for 
further development.  In May 2006, the Veteran testified at a 
video conference hearing before the undersigned; a transcript 
of that hearing is of record.  

The Board notes that a July 2007 Board decision continued to 
deny service connection for kidney disorder and an October 
2008 rating decision granted service connection for left knee 
arthritis, lumbar spine degenerative disc disease, and 
paroxysmal supraventricular tachycardia.  These issues are no 
longer before the Board.  

The question of the Veteran's entitlement to service 
connection for right eye vision loss is being addressed in 
the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  The Veteran's left eye vision loss pre-existed his entry 
into active duty service.

2.  There was no permanent increase in the severity of the 
Veteran's pre-existing left eye vision loss during his active 
duty service.


CONCLUSION OF LAW

Left eye vision loss was neither incurred in nor aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that through a VCAA letter dated July 2004 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in July 2004 prior to the initial unfavorable 
decision in May 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, August 2007 correspondence gave notice of 
the types of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Board notes that the appellant's service 
treatment records from his period of active service are 
unavailable, presumably as they were destroyed in a 1973 fire 
that occurred at the National Personnel Records Center.  An 
April 2005 memorandum expressed a formal finding on the 
unavailability of service records and confirmed that all 
procedures to locate these records had been exhausted.  
Inasmuch as the appellant was not at fault for the loss of 
these records, VA is under heightened obligation to assist 
the appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  In August 
2004 and April 2005 correspondence, the RO informed the 
Veteran that all efforts to obtain his service treatment 
records had been exhausted and advised him of alternative 
sources for service treatment records.  All relevant records 
that could be located have been associated with the file.  
The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded a medical examination to obtain an 
opinion as to whether his vision loss was caused by or 
aggravated by service.  Further examination or opinion is not 
needed on the claim of left eye vision loss because, at a 
minimum, the evidence establishes that the disability 
preexisted service and the sole, competent medical opinion is 
that the claimed condition is the result of the natural 
progression of the disorder.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Analysis

During his May 2006 video conference hearing, the Veteran 
alleged that he lost vision in his left eye as a result of an 
accident that happened prior to him entering service.  He 
indicated that the vision in his left eye deteriorated during 
service.  However, for the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A Veteran who served during a period of 
war, as the Veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service. Id.

The appellant's service treatment records were lost.  There 
is no entry to service physical examination report of record.  
As such, the presumption of soundness attaches and the Board 
will inquire whether clear and unmistakable evidence exists 
to rebut it.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. Id.  The Board must follow the 
precedent opinions of the General Counsel. 38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under § 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service. 

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

A September 1993 private treatment record noted that the 
Veteran had loss of vision in his left eye, retinal 
detachment, since childhood.  

Treatment records from Denver VA Medical Center (VAMC) dated 
from 1999 to 2005 and from 2007 to 2008, included a December 
2001 record that reported a history of being blind in the 
left eye secondary to trauma as a child.  On examination, he 
had a disconjugate gaze and the left eye pupil was irregular.  
A November 2002 ophthalmology record included a diagnosis of 
left eye blindness.  

A March 2003 VA examination noted that the Veteran had 
longstanding blindness in the left eye.  

A December 2004 record from Colorado Arthritis Associates 
noted that the Veteran had amblyopia in his left eye and was 
already blind in this eye from a remote episode of trauma.  

On May 2008 VA examination, a history of trauma to the left 
eye was noted that resulted in no light perception.  After 
interviewing the Veteran and performing an ophthalmology 
examination, the examiner opined that the left eye trauma 
before service was the cause of the cataract and left visual 
loss.  After reviewing the medical evidence as well as the 
Veteran's own assertions, the Board concludes that these 
medical evaluations are clear and unmistakable evidence 
sufficient to rebut the presumption that the Veteran was 
sound at entry to service.  See Wagner, supra; VAOPGCPREC 3-
03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The appellant contends that his vision loss decreased during 
service.  The Board acknowledges that the appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while he may 
competently report a change in his vision, a determination of 
aggravation is a medical question.

In an attempt to determine whether aggravation exists, the 
appellant was sent for a May 2008 VA examination.  Following 
interview and examination, the report indicates that the left 
eye was not aggravated by service, but represented the 
natural progress of the appellant's condition.

The Board is left with no assessment of what the appellant's 
condition was like prior to service and how that changed and 
whether that change is a part of the natural progression of 
left eye vision loss.

The Board remanded, in part, to obtain a medical opinion on 
this question.  The resulting May 2008 VA examination report 
indicates that the appellant's current disability may be a 
part of natural progression.  The examiner had interviewed 
the Veteran and performed an Ophthalmology examination.  This 
is the sole medical opinion that was offered on this question 
in this case.  The Board is not permitted to concede 
aggravation.  See Falzone, supra.

The Board finds this to be clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  There is no 
indication that the appellant completed his term of service 
with a disability separation.  The first post service record 
relating to the left eye vision loss is dated in September 
1993, approximately 39 years post service, and neither does 
this record nor do the subsequent medical records associated 
with the claims file indicate that there was aggravation in 
service over the natural progression of the condition.  The 
question of aggravation itself is one requiring a medical 
opinion and the sole competent medical opinion here indicates 
that the appellant's vision loss is the result of natural 
progression.  Without medical evidence showing aggravation of 
a pre-existing left eye vision loss condition, the claim for 
service connection must fail.  See Hickson, supra.

As such, the Board finds that there is a preponderance of the 
evidence against the appellant's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for left eye vision loss is denied. 


REMAND

During his May 2006 video conference hearing, the Veteran 
testified that his right eye vision decreased during 
service.  The Board notes that post service treatment records 
include numerous right eye disorders, as well as multiple 
changes in the Veteran's vision.  During the course of the 
appeal post service treatment records associated with the 
claims file reported that in regards to the right eye, the 
Veteran had dry eyes, left upper quadrant deficit, a visual 
acuity of 20/40 with glasses (in November 2002), acute close-
angle glaucoma, branch retinal vein occlusion cystoid ocular 
edema, cataract, relative scotoma paracentral relating to a 
pattern of branch retinal artery occlusion, acute close-angle 
glaucoma, choroidal scarring in the superior nasal region, a 
visual acuity of 20/60-1 (in November 2004), and underwent a 
cataract extraction.  Although the most recent VA examination 
dated in May 2008 did not report any of the above mentioned 
right eye conditions and found that the Veteran's best 
corrected distance vision was 20/30 and that he had a 
subjective refractive error of -1.25 + 1.00 X 75, the Board 
recognizes that the Court of Appeals for Veterans Claims held 
that the presence of a chronic disability at any time during 
the claim or appeal process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).
As mentioned earlier, the Veteran's service treatment records 
had been destroyed by fire and under such circumstances there 
is a heightened duty to assist.  Thus in July 2007, the Board 
remanded the claim to provide a VA examination to the Veteran 
to elicit his medical history and determine the nature and 
etiology of the claimed right eye disorder.  However, given 
the changes in the Veteran's vision over the course of the 
appeal, the Board finds that the current VA examination is 
inadequate to make an informed decision on the Veteran's 
claim of service connection for right eye vision loss.  A new 
evaluation is indicated.  

It appears that pertinent medical records remain outstanding.  
Records surrounding the Veteran's cataract surgery have not 
been associated with the claims file.  As such records may 
have some bearing on the Veteran's claim; they should be 
associated with the claims file, if available.  

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment not 
already on file, pertaining to the Veteran's 
claimed defective vision or any other 
disorder of the right eye, including records 
surrounding the Veteran's right eye cataract 
surgery, should be secured for the record.

2.  The RO/AMC should return the claims 
folder to the VA examiner (ophthalmology 
consultant) who conducted the May 2008 
examination and request clarification of his 
opinion as it relates to the Veteran's right 
eye.  Specifically, the examiner is asked to 
review the claims file and opine whether it 
is at least as likely as not (a 50 percent or 
greater probability) that any right eye 
vision loss or any eye disorder identified 
throughout the appeal period is a chronic 
condition that is related to the Veteran's 
service.  The examiner must explain the 
rationale for any opinion given. (If the May 
2008 audiologist is no longer employed by VA 
or is otherwise unavailable, then an opinion 
by another appropriate VA examiner addressing 
this question should be obtained.)

3.  The RO/AMC should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the Veteran and his 
representative the opportunity to respond. 
 The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


